EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except share data) (Unaudited) Three Months Ended June 30, 2007 2006 Earnings per common share – basic: Net income $ 1,143 $ 802 Weighted average common shares outstanding – basic 2,505,371 2,505,825 Earnings per common share –basic $ 0.46 $ 0.32 Earnings per common share – diluted: Net income $ 1,143 $ 802 Weighted average common shares outstanding – basic 2,505,371 2,505,825 Effect of dilutive securities – stock options and unvested restricted stock 75,794 79,554 Weighted average shares outstanding – diluted 2,581,165 2,585,379 Earnings per common share – diluted $ 0.44 $ 0.31 E-1
